DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Deschere on 01/14/2021.
The application has been amended as follows: 
Claim 1: An electric wire twisting device producing a twisted electric wire by twisting at least a first electric wire and a second electric wire each of the first and second electric wires having a first end and a second end, the electric wire twisting device comprising: a first gripping device including a first clamp that grips the first end of the first electric wire, a second clamp that grips the first end of the second electric wire, and a first holder that holds the first clamp and the second clamp; a second gripping device that grips the second end of the first electric wire and the second end of the second electric wire; a first revolving actuator that is connected to the first holder so as to cause the first holder to rotate around a center line of revolution positioned between the first clamp and the second clamp; a first rotating actuator that is connected to at least the first clamp so as to cause the first clamp to rotate around a first center line of rotation that is parallel to the center line of revolution or is inclined with respect to the center line of revolution; a pitch measuring device that measures a pitch of twisting of the twisted electric wire, wherein the pitch measuring device includes: a moving unit that is located between the first gripping device and the second gripping device and is movable with respect to both of the first gripping device and the second gripping device along the center line of revolution; a sensor that is supported on the moving unit and detects a surface position of the twisted electric wire; and a processor that calculates the pitch of twisting of the twisted electric wire based on the surface position a rail that extends in a direction parallel to the center line of revolution and configured such that at least one of the first gripping device and the second gripping device is slidably engaged with the rail, wherein the moving unit is slidably engaged with the rail.

Claim 17 (canceled as this claim is fully incorporated into claim 1).

Claim 22: The electric wire twisting device according to claim 1, wherein the pitch measuring device measures [[a]] the pitch of twisting of the twisted electric wire by moving according to the movement of the moving unit along the center line of revolution.

Claim 23: The electric wire twisting device according to claim 1, wherein the pitch measuring device measures [[a]] the pitch of twisting of the twisted electric wire after the first revolving actuator stops the rotation of the first holder.

Election/Restrictions
Claims 1-6, 8-14, 16, 18, & 22-23 allowable. The restriction requirement between claim groups 1-4 and between species 1-3, as set forth in the Office action mailed on 06/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/19/2020 is partially withdrawn. Claims 19 & 20, directed to electric wire twisting devices withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 19 directed to an electric wire twisting device non-elected without traverse and claim 20 directed to an electric wire twisting device non-elected without traverse.  Accordingly, claims 19 & 20 have been cancelled.

Allowable Subject Matter
Claims 1-6, 8-14, 16, 18, & 22-23 allowed as amended above.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious an electric wire twisting device producing a twisted electric wire by twisting at least a first electric wire and a second electric wire each of the first and second electric wires having a first end and a second end, the electric wire twisting device comprising: a first gripping device including a first clamp that grips the first end of the first electric wire, a second clamp that grips the first end of the second electric wire, and a first holder that holds the first clamp and the second clamp; a second gripping device that grips the second end of the first electric wire and the second end of the second electric wire; a first revolving actuator that is connected to the first holder so as to cause the first 
The best prior art, Tanaka (JP 2007242431 A), teaches an electric wire twisting device  (Fig. 1, Element 1) producing a twisted electric wire (FGI. 1, Element A) by twisting at least a first electric wire and a second electric wire (Fig. 2, Element A) each of the first and second electric wires having a first end and a second end, the electric wire twisting device comprising: a first gripping device (Fig. 1, Element 4) including a first clamp (Fig. 1, Element 3) that grips the first end of the first electric wire (Fig. 1, Element A), and a first holder (Fig. 1, Element 4) that holds the first clamp; a second gripping device (Fig. 1, Element 4) that grips the second end of the first electric wire and the second end of the second electric wire; a first rotating actuator (Fig. 1, Element 4) that is connected to at least the first clamp (Fig. 1, Element 3) so as to cause the first clamp to rotate around a first center line of revolution; a pitch measuring device (Fig. 1, Element 7) that measures the pitch of twisting of the twisted electric wire, wherein the pitch measuring device includes: a moving unit (Fig. 1, Element 6A) that is located between 
Tanaka does not teach that the moving unit of the pitch measuring device is capable of moving with respect to both the first gripping device and the second gripping device. However, Nishimura et al. (JP 06174457 A), teaches a twist measuring device (Fig. 1, Element 18) which is separate of twisted wire (Fig. 1, Element 2) end gripping devices (Fig. 1, Elements 6 & 10) and which moves with respect to both gripping devices in order to measure the pitch of the twisted wire. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the pitch measuring device of Tanaka to move separate of the gripping devices as it is a known method in the art for measuring twisted wire.
As modified Tanaka does not teach that the first gripping device would include a first and second clamp each gripping the first and second electric wire first ends respectively and being rotated by a revolving actuator whose center line of revolution is parallel to the rotating actuator first center line of revolution. However, Kort (“how to make cords with the ply-split cordmaker” (2015)) teaches a first gripping device (Annotated Fig. 1, Element E) including: a first hook (Annotated Fig. 1, Element B1) that grips the first end of the first cord (Annotated Fig. 1, Element A1), a second hook (Annotated Fig. 1, Element B2) that grips the first end of the second cord (Annotated Fig. 1, Element A1), a first holder (Annotated Fig. 1, Element E) that holds the first hook (Annotated Fig. 1, Element B1) and the second hook (Annotated Fig. 1, Element B2); a first revolving actuator (Annotated Fig. 1, Element F) that is connected to the first holder (Annotated Fig. 1, Element E) so as to cause the first holder (Annotated Fig. 1, Element E) to rotate around a center line of revolution (Annotated Fig. 2, Element D) positioned between the first hook (Annotated Fig. 1, Element A1) and the second hook (Annotated Fig. 1, Element 
Though the modified Tanaka teaches the first gripping device slidingly engaged with a rail which extends in a direction parallel to the center line of revolution it does not teach that the moving unit (made separate by the modification of Nishimura) moves on the same rail. Thus, Tanaka alone, or in combination with any prior art, does not anticipate, or render obvious, the claimed invention.

    PNG
    media_image1.png
    579
    805
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Kort, Timestamp 1:22)

    PNG
    media_image2.png
    592
    836
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Kort, Timestamp 2:50)

    PNG
    media_image3.png
    608
    973
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Kort, Timestamp 2:55)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725